Citation Nr: 1230142	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  03-25 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a chronic sinus disorder.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for arthritis of the knees and ankles.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for paranoid schizophrenia.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for defective vision of the left eye.  

5.  Entitlement to service connection for residuals of a right wrist injury.  

6.  Entitlement to service connection for post traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel 


INTRODUCTION

The Veteran had active service from October 1973 to October 1976.  

The attempts to reopen the claims of service connection for schizophrenia, defective vision, a sinus disability and knee/ankle arthritis arose from a January 2003 rating action.  The Board of Veteran's Appeals (Board) remanded those issues in June 2004, and in a December 2008 decision, denied the appeals regarding a sinus disability and knee/ankle arthritis.  In that December 2008 decision, the Board remanded the issues regarding schizophrenia and defective vision.  

The Veteran appealed the Board's decision regarding his sinuses and arthritis to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2009 joint motion for remand (JMR), the Court vacated the Board's decision with respect to a chronic sinus disorder and arthritis, and remanded the matter for compliance with the terms of the JMR.  In turn, the Board remanded the sinus and arthritis issues to the RO in March 2010, for compliance with the terms of the JMR.  Both the sinus disorder and arthritis issues, together with the schizophrenia and defective vision issues have now been returned to the Board.  

The claims of service connection for a right wrist disability and PTSD come before the Board on appeal from a January 2008 decision by the RO which denied the benefits sought on appeal.  

Concerning the claim of PTSD, although mindful of the holding in Clemons V. Shinseki, 23 Vet. App. 1 (2009), because a claim of service connection for another psychiatric disability, schizophrenia, was denied previously by the Board and was separately developed on appeal in the present case prior to receipt of the claim for PTSD, and because the applicable legal theory in the adjudication of the former issue is distinct from that applicable to the PTSD claim, the Board will address these matters as distinct issues.  

The issues regarding a right wrist injury, PTSD, a sinus disorder and defective vision are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Service connection for schizophrenia was last finally denied by an unappealed rating decision in July 2000.  

2.  The evidence received since the July 2000 RO decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for schizophrenia.  

3.  Service connection for arthritis of the knees and ankles was last finally denied by an unappealed rating decision in June 1999.  

4.  The evidence received since the June 1999 RO decision is cumulative and redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim of service connection for arthritis of the knees and ankles.  

CONCLUSIONS OF LAW

1.  The July 2000 RO decision that denied service connection for schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2.  New and material evidence has not been received to reopen the claim of service connection for schizophrenia.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  

3.  The June 1999 RO decision that denied service connection for arthritis of the knees and ankles is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

4.  New and material evidence has not been received to reopen the claim of service connection for arthritis of the knees and ankles.  38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in November 2002 (schizophrenia), April 2003 (arthritis) and April 2010.  Although the most recent letters were not sent prior to initial adjudication of his claims, this is not prejudicial to the Veteran as he has been provided adequate notice, the claims were readjudicated and supplemental statements of the case (SSOC) were promulgated, most recently in September 2011.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III]; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006); 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  

Furthermore, based on the communications to and from the Veteran and his attorney over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and it is reasonable to believe that he understands what is needed to prevail.  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA medical records have been obtained and associated with the claims file.  The Veteran also testified at an RO hearing in June 2005.  Additionally, neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims to reopen resolved here, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  However, this duty is not triggered in a claim to reopen absent the submission of new and material evidence.  In this case, the Board concludes that an examination is not needed because new and material evidence has not been submitted to reopen the Veteran's claims.  See 38 C.F.R. § 3.159(c)(4)(iii).  

Because the duty to notify and assist have been satisfied, the Board may proceed to the merits of the appeal.  

Finality

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, before reaching the question of service connection for schizophrenia, and arthritis of the knees and ankles, the Board must first rule on the matter of reopening of the claims.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

Service connection for schizophrenia and for arthritis of the knees and ankles were last finally denied by the RO in July 2000 and June 1999, respectively.  There was no appeal of these rating decisions.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issues on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Schizophrenia

The Veteran's claim of service connection for schizophrenia was previously denied by the Board and the RO on numerous occasions, including by the Board in January 1981 and June 1990, and most recently by the RO in July 2000.  The basis for the denial of the Veteran's claim was, in essence, that there was no evidence of a psychiatric disorder, including schizophrenia in service or until more than three years after service, and no competent evidence relating any current psychiatric disorder to service.  

The service treatment records (STRs) showed that that the Veteran reported nervousness when seen for a recurrence of venereal disease in August 1976, and reported a history frequent trouble sleeping, depression or excessive worry, and nervous trouble at the time of his separation examination in September 1976.  However, no pertinent abnormalities were noted on examination at that time, and his psychiatric status was normal.  

The Veteran made no mention of any psychiatric problems on his original application for VA compensation benefits, received in October 1976, or on a subsequent application in October 1979.  VA medical records showed that the Veteran was hospitalized for a ganglion cyst on his left ankle in March 1980, and that during treatment, he requested to be seen by psychiatric services.  He was transferred to the psychiatric ward and was subsequently diagnosed with schizophrenia, paranoid type.  At that time, the Veteran denied any prior admissions to any other psychiatric ward.  

In January 1981, the Board denied service connection for schizophrenia on the basis that there was no evidence of an acquired psychiatric disorder, including schizophrenia in service or until more than three years after service.  

The Veteran's requests to reopen the claim for schizophrenia were subsequently denied by the Board in June 1990, and by the RO in February 1991, November 1994, June 1999, and July 2000, on the basis that the evidence submitted was essentially redundant of evidence previously submitted and showed only additional treatment for psychiatric problems.  

The evidence added to the record since the July 2000 rating decision consists primarily of VA medical records, including multiple duplicate reports showing treatment for various maladies, including psychiatric problems from 1980 to the present.  The evidence also included copies of Civil Service medical examinations for VA employment (VAMC Tuskegee), dated in November 1976 and October 1977, and received in March 2006.  The mental health findings on both examinations were normal and showed that the Veteran was well oriented, logical, coherent and competent, and that there were no limiting conditions to his employment .  

The Veteran's testimony at the hearing in June 2005, was essentially redundant of information provided in various letters to the RO in connection with his prior attempts to reopen his claim.  

Knee & Ankle Arthritis

The Veteran's claim of service connection for arthritis was initially denied by the RO in August 1988, on the basis that there was no evidence of arthritis in service or within one year of discharge from service.  In this regard, the STRs, including the Veteran's separation examination in September 1976, showed no complaints, treatment, abnormalities or diagnosis referable to any knee or ankle injury or arthritis.  A diagnosis of arthritis of the knees and ankles (and feet) was first noted on a VA hospital report in October 1991.  Subsequent attempts to reopen the claim for arthritis were denied by the RO in November 1994 and June 1999.  

The evidence added to the record since the June 1999 rating decision consist primarily of VA medical records showing treatment for various maladies from 1980 to the present, but do not show any specific treatment for arthritis of the knees and ankles.  The Civil Service medical examinations for VA employment in November 1976 and October 1977, showed the Veteran's extremities were within normal limits and that there were no limiting conditions identified for his employment.  

In this case, the additional evidence does not offer any new or probative information showing that the Veteran's schizophrenia or arthritis of the knees and ankles were manifested in or otherwise related to military service, and is essentially cumulative of evidence already of record.  The evidence previously considered showed no treatment or diagnosis for schizophrenia or any other psychiatric disorder in service or until more than three years after discharge from service, or for arthritis of the knees and ankles until some 15 years after service.  

The evidence added to the record since the last final rating decisions (July 2000 for schizophrenia and June 1999 for arthritis) showed continued treatment for various maladies, including schizophrenia but does not include any competent or probative evidence suggesting that schizophrenia or arthritis of the knees and ankles were related to service or any incident therein.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  As such, the Board finds that the additional evidence does not raise a reasonable possibility of substantiating the claims.  

While the Veteran may believe that schizophrenia and arthritis of the knees and ankles are related to service, he is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening a previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim); see also Routen v. Brown, 10 Vet. App. 183, 186, (1997)  ("[l]ay assertions of medical causation cannot suffice to reopen a claim under 38 U.S.C. 5108.").  

As a whole, the additional medical evidence does not offer any new or probative information showing that the Veteran's schizophrenia or arthritis of the knees and ankles were related to military service, and is essentially cumulative or redundant of evidence already of record.  The evidence previously considered showed no complaints, treatment or diagnosis for schizophrenia or any knee or ankle problems, including arthritis in service or until many years after service.  The evidence added to the record since the last prior final denials, merely shows additional treatment, but does not include any competent evidence relating any current disability to service.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for a schizophrenia, the appeal is denied.  

As new and material evidence has not been received to reopen the claim of service connection for a arthritis of the knees and ankles, the appeal is denied.  




REMAND

The October 2009 JMR determined, in part, that VA had failed to advise the Veteran of the requisite information need to reopen his claim for a sinus disorder under the holding in Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  As it happens, the same document deemed to be inadequate with respect to the sinus disorder, also was used to advise the Veteran of the information needed to reopen his claim for defective vision.  Although subsequent letters, apparently attempting to cure this deficiency with respect to the claims for defective vision and a chronic sinus disorder were sent to the Veteran in April 2010, these letters were likewise deficient since they did not accurately state the reason for the prior final denial (defective vision), nor meaningfully identify the type of evidence that would be needed to reopen the claims.  Concerning the sinus disorder, the letter advised the Veteran that his claim was last denied by the RO in June 1980.  However, the claim was denied by the Board in August 1981 and June 1990.  These matters should be corrected on remand.  

Concerning the claim of service connection for a right wrist disability, the Veteran contends that he was treated for a right wrist injury in service and believes that his current wrist problems are related to service.  

The service treatment records showed that the Veteran was treated for a right wrist sprain in June 1975.  Other than some edema, no pertinent abnormalities were noted on examination and x-ray studies were normal.  The service records showed no further complaints, treatment or abnormalities during his 16 months of remaining service and no pertinent complaints or abnormalities were noted on his separation examination in September 1976.  

The first evidence of any treatment for a right wrist problem subsequent to service was in October 2006.  A VA x-ray study at that time revealed moderate to severe post traumatic osteoarthritis, together with what was described as an incidental finding of "an old healed fracture deformity of the fifth metacarpal neck."  

Although the Veteran was examined by VA in December 2007 to determine the nature and etiology of his current right wrist problems, the examiner did not indicate that the claims file was reviewed or include any discussion of the pertinent service treatment records or the October 2006 x-ray study.  The Veteran was examined by VA again as shown in a report dated in May 2011,  but this examiner's opinion was confusing and somewhat contradictory and, therefore, inadequate.  Specifically, the examiner indicated that according to medical literature, osteoarthritis in the hands related to overuse and overexertion do not seem to hold as a possible explanation, and that genetics may provide a clue, noting that individuals whose parents suffer from osteoarthritis of the hands are at a higher risk for the same.  In the next paragraph, however, she stated overuse could be a cause among others such as injury, genetics and obesity.  She then indicated it was unlikely the Veteran's wrist disability was related to service, but closed by saying she could not resolve the issue without resorting to speculation.  A final decision may not rest on these reports.  Therefore, additional development, as detailed below, should be undertaken.  

Concerning PTSD, the Veteran contends that he has PTSD due to several stressful incidents in service.  He cites his relationship with a supervisor, his right wrist injury and death of his grandmother as contributing to the onset of PTSD.  

In this case, the evidence of record includes a diagnosis of PTSD rendered by a VA psychiatrist on an outpatient basis in December 2006.  Apparently, this was based on the Veteran's report he was "traumatized" by a supervisor in service, although he did not provide any specific details as to the nature of the alleged trauma or describe any particular incident.  Furthermore, the psychiatrist did not review the claims file, undertake any diagnostic testing, or offer any discussion or analysis as to the basis for his diagnosis.  A more formal examination of the Veteran should be undertaken. 

Additionally, the Board notes that effective July 12, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The record does not show the RO to have addressed the Veteran's claim in light of the amended regulations.  This should be accomplished.  

Accordingly, the claim is REMANDED to the RO for the following action:  

1.  The RO should send the Veteran a letter providing the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the letter should include an explanation of the basis for the last final disallowance of the claims of service connection for a chronic sinus disorder and defective vision of the left eye, and of the evidence that must be submitted in order to reopen those claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  If new and material evidence is received, the RO should undertake all action deemed necessary, including scheduling the Veteran for appropriate VA examinations.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified right wrist disability.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and diagnostic studies should be accomplished.  The examiner should identify all disabilities involving the Veteran's right wrist, and render an opinion as to whether any identified disability is at least as likely as not due to or otherwise related to the wrist sprain injury in service.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or because additional information was needed.  If it is determined that additional information is needed, the examiner should state what information is needed in order to offer an opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definitive opinion can be obtained.)  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

4.  The Veteran should be afforded a VA psychiatric examination to determine whether he has PTSD which is related to service.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate psychological tests deemed necessary should be administered.  The examiner should render an opinion as to whether it is at least as likely as not that the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD and, if so, whether it is at least as likely as not that his symptoms are related to the claimed in-service stressors.  If the examiner is only able to theorize or speculate as to this matter, he or she should so state.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  

5.  After the requested development has been completed, the RO should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


